PER CURIAM.
DISMISSED. Raysor v. Raysor, 706 So.2d 400, 401 (Fla. 1st DCA 1998). This dismissal is without prejudice to the appellant’s right to file a motion for leave to permit late filing of notice of cross appeal in appellate case number 1D08-4291. See Walker v. State, 457 So.2d 1136 (Fla. 1st DCA 1984); Brickell Bay Club Condo. Ass’n v. Forte, 379 So.2d 1334 (Fla. 3d DCA 1980). Cf, Sampson v. Sampson, 566 So.2d 831 (Fla. 5th DCA 1990) (dismissing cross appeal where there was no motion for leave of court to permit the late filing); Dellecese v. Value Rent A Car, 543 So.2d 440 (Fla. 1st DCA 1989) (same).
DAVIS, BENTON and BROWNING, JJ., concur.